UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-2116


DARRIN L. KING,

                  Plaintiff - Appellant,

             v.

SMITHFIELD FOOD,

                  Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (2:08-cv-00487-JBF-FBS)


Submitted:    November 17, 2009            Decided:   November 20, 2009


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Darrin L. King, Appellant Pro Se. Matthew Westcott Smith,
KAUFMAN & CANOLES, PC, Williamsburg, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Darrin     King    appeals       the   district       court’s     order

granting summary judgment for the Appellee on King’s claim of

disability discrimination.          On appeal, we confine our review to

the issues raised in the Appellant’s brief.                See 4th Cir. Rule

34(b).    King’s brief fails to challenge the district court’s

dispositive conclusions that he failed to demonstrate a prima

facie    case   of    discrimination        and   that     the    Appellee     had

legitimate,     non-discriminatory      reasons     for    not    hiring     King.

Accordingly,    we   affirm   the    district     court’s     order    and    deny

King’s   motions     to   appoint   counsel.       We     dispense    with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid in the decisional process.

                                                                       AFFIRMED




                                        2